 

Exhibit 10.5

 

 

 

 

 

Date: August ___, 2014

 

 

 

 

[_________] LLC,

as Owner

 

 

 

 

- and -

 

 

 

 

WILMINGTON TRUST (LONDON) LIMITED,

as Security Trustee

 

 

 

 

_________________________________________________________________

 

PREFERRED MARSHALL ISLANDS MORTGAGE

__________________________________________________________________

 

[VESSEL]

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

INDEX

 

Clause  

Page

     

1

DEFINITIONS AND INTERPRETATION

2

     

2

MORTGAGE

2

     

3

PAYMENT COVENANTS

5

     

4

COVENANTS

6

     

5

PROTECTION OF SECURITY

7

     

6

ENFORCEABILITY AND SECURITY TRUSTEE'S POWERS

7

     

7

APPLICATION OF MONEYS

9

     

8

FURTHER ASSURANCES

10

     

9

POWER OF ATTORNEY

11

     

10

INCORPORATION OF GUARANTEE PROVISIONS

11

     

11

ASSIGNMENT

12

     

12

NOTICES

12

     

13

TOTAL AMOUNT, ETC.

12

     

14

SUPPLEMENTAL

12

     

15

LAW AND JURISDICTION

13

 

 
 

--------------------------------------------------------------------------------

 

 

THIS PREFERRED MARSHALL ISLANDS MORTGAGE is made on August [_], 2014 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, this “Mortgage”)

 

BY

 

(1)

[_____] LLC, a limited liability company formed in the Republic of the Marshall
Islands whose registered office is at Trust Company Complex, Ajeltake Island,
Ajeltake Road, Majuro, Marshall Islands (the “Owner”)

 

IN FAVOR OF

 

(2)

WILMINGTON TRUST (LONDON) LIMITED, a company incorporated in England and Wales
having its registered office at Third Floor, 1 King’s Arm Yard, London EC2R 7AF,
United Kingdom, acting through its office at the same address, in its capacity
as security trustee (the “Security Trustee”, which expression includes its
successors and assigns).

 

BACKGROUND

 

(A)

The Owner is the sole owner of the whole of the vessel [_____] documented under
the laws and flag of the Republic of the Marshall Islands with Official Number
[___].

 

(B)

Eagle Bulk Shipping Inc., a Marshall Islands corporation (the “Borrower”), the
companies and corporations described therein as guarantors the (“Guarantors”),
Wilmington Trust (London) Limited, as administrative agent (in such capacity,
the “DIP Agent”) and Security Trustee, the financial institutions from time to
time party thereto as lenders (the “DIP Lenders”) and the other parties party
thereto have entered into a Superpriority Debtor-in-Possession Credit Agreement
dated as of August [_], 2014 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) upon the terms and conditions of which the DIP Lenders agreed to
provide to the Borrower a senior secured debtor-in-possession term loan facility
in the aggregate principal amount of up to US$50,000,000. A copy of the Credit
Agreement is annexed to this Mortgage marked Exhibit A.

 

(C)

Pursuant to clause 17 of the Credit Agreement, the Owner and the other
Guarantors jointly and severally guaranteed all liabilities of the Borrower
under the Credit Agreement and the other Finance Documents, whether for
principal, interest, fees, expenses or otherwise due or owing the Finance
Parties thereunder.

 

(D)

Pursuant to the Credit. Agreement, the Security Trustee agreed to act as trustee
for the other Finance Parties to hold this Mortgage.

 

(E)

Pursuant to the Credit Agreement, the Owner has agreed to execute and deliver
this Mortgage, which is one of the Mortgages referred to in the Credit
Agreement, in favor of the Security Trustee, as security for the Secured
Liabilities and for its performance and observance of and compliance with its
covenants, terms and conditions contained in the Finance Documents.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(F)

The Owner has authorized the execution and delivery of this Mortgage under and
pursuant to Chapter 3 of the Republic of The Marshall Islands Maritime Act 1990
as amended.

 

IT IS AGREED as follows:

 

1

DEFINITIONS AND INTERPRETATION

 

1.1

Defined expressions. Words and expressions defined in the Credit Agreement shall
have the same meanings when used in this Mortgage unless the context otherwise
requires.

 

1.2

Definitions. In this Mortgage, unless the contrary intention appears:

 

“Credit Agreement” has the meaning set forth in Recital (B);

 

“Secured Liabilities” means all liabilities which the Owner has or may have
under  or in connection with the Credit Agreement; and

 

“Ship” means the vessel described in Recital (A) and includes any share or
interest in that vessel and its engines, machinery, boats, tackle, outfit, spare
gear, fuel, consumable or other stores, belongings and appurtenances whether on
board or ashore and whether now owned or later acquired.

 

1.3

References to Required DIP Lenders. References in this Mortgage to an approval,
consent or requirement of the Required DIP Lenders include references to an
approval, consent or requirement of:

 

 

(a)

the DIP Agent or the Security Trustee acting with the authority of the Required
DIP Lenders; or

 

 

(b)

the Security Trustee acting with the authority of the DIP Agent acting, in turn,
with the authority of the Required DIP Lenders.

 

1.4

Application of construction and interpretation provisions of Credit Agreement.
Clause 1.2 of the Credit Agreement applies, with any necessary modifications, to
this Mortgage.

 

 
 

--------------------------------------------------------------------------------

 

 

2

MORTGAGE

 

2.1

Mortgage. In consideration of the DIP Lenders agreeing to make Loans to the
Borrower on the terms and conditions set forth in the Credit Agreement and other
good and valuable consideration, the Owner grants, conveys, mortgages, pledges,
confirms, assigns, transfers and sets over the whole of the Ship to the Security
Trustee as security for:

 

 

(a)

the due and punctual payment of the Secured Liabilities; and

 

 

(b)

its performance and observance of and compliance with its covenants, terms and
conditions contained in the Finance Documents to which it is or is to be a
party.

 

2.2

Extent of property mortgaged. This Mortgage shall not cover property other than
the Ship as the term “Vessel” is used in Sub-division 2 of Section 308 of
Chapter 3 of the Republic of The Marshall Islands Maritime Act 1990 as amended.

 

2.3

Void provisions. Any provision of this Mortgage construed as waiving the
preferred status of this Mortgage shall, to such extent, be void and of no
effect.

 

2.4

Continuing security. This Mortgage shall remain in force until the end of the
Security Period as a continuing security and, in particular:

 

 

(a)

the Security Interests created by Clause 2.1 shall not be satisfied by any
intermediate payment or satisfaction of the Secured Liabilities;

 

 

(b)

the Security Interests created by Clauses 2.1, and the rights of the Security
Trustee under this Mortgage, are only capable of being extinguished, limited or
otherwise adversely affected by an express and specific term in a document
signed by or on behalf of the Security Trustee;

 

 

(c)

no failure or delay by or on behalf of the Security Trustee to enforce or
exercise a Security Interest created by Clause 2.1 or a right of the Security
Trustee under this Mortgage, and no act, course of conduct, acquiescence or
failure to act (or to prevent the Owner from taking certain action) which is
inconsistent with such a Security Interest or such a right shall preclude or
estop the Security Trustee (either permanently or temporarily) from enforcing or
exercising it; and

 

 

(d)

this Mortgage shall be additional to, and shall not in any way impair or be
impaired by:

 

 

(i)

any other Security Interest whether in relation to property of the Owner or that
of a third party; or

 

 
 

--------------------------------------------------------------------------------

 

 

 

(ii)

any other right of recourse as against the Owner or any third party, which the
Security Trustee or any other Finance Party now or subsequently has in respect
of any of the Secured Liabilities.

 

2.5

Principal and independent debtor. The Owner shall be liable under this Mortgage
as a principal and independent debtor and accordingly it shall not have, as
regards this Mortgage, any of the rights or defenses of a surety.

 

2.6

Waiver of rights and defenses. Without limiting the generality of Clause 2.5,
the Owner shall neither be discharged by, nor have any claim against any Finance
Party in respect of:

 

 

(a)

any amendment or supplement being made to the Finance Documents;

 

 

(b)

any arrangement or concession (including a rescheduling or acceptance of partial
payments) relating to, or affecting, the Finance Documents;

 

 

(c)

any release or loss (even though negligent) of any right or Security Interest
created by the Finance Documents;

 

 

(d)

any failure (even though negligent) promptly or properly to exercise or enforce
any such right or Security Interest, including a failure to realize for its full
market value an asset covered by such a Security Interest; or

 

 

(e)

any other Finance Document or any Security Interest now being or later becoming
void, unenforceable, illegal or invalid or otherwise defective for any reason,
including a neglect to register it.

 

2.7

Subordination of rights of Owner. All rights which the Owner at any time has
(whether in respect of this Mortgage or any other transaction) against the
Borrower, any other Obligor or their respective assets shall be fully
subordinated to the rights of the Finance Parties under the Finance Documents;
and in particular after an Event of Default has occurred under the Credit
Agreement and the Security Trustee has, by notice to the Owner, brought this
Clause 2.7 into operation, which notice shall take effect immediately, the Owner
shall not:

 

 

(a)

claim, or in a bankruptcy of the Borrower or any other Obligor prove for, any
amount payable to the Owner by the Borrower or any other Obligor, whether in
respect of this Mortgage or any other transaction;

 

 

(b)

take or enforce any Security Interest for any such amount;

 

 

(c)

claim to set-off any such amount against any amount payable by the Owner to the
Borrower or any other Obligor; or

 

 

(d)

claim any subrogation or other right in respect of any Finance Document or any
sum received or recovered by any Finance Party under a Finance Document.

 

 
 

--------------------------------------------------------------------------------

 

 

2.8

No obligations imposed on Security Trustee. The Owner shall remain liable to
perform all obligations connected with the Ship and the Security Trustee shall
not, in any circumstances, have or incur any obligation of any kind in
connection with the Ship.

 

2.9

Negative Pledge; disposal of assets. Except as permitted under the Credit
Agreement and any other existing preferred mortgage registered against the Ship
in favor of Wilmington Trust (London) Limited, the Owner shall not sell, create
any Security Interest not exclusively securing the Secured Liabilities over or
otherwise dispose of the Ship or any right relating to the Ship.

 

2.10

Release of security. At the end of the Security Period, the Security Trustee
shall, at the request and cost of the Owner, discharge this Mortgage.

 

3

PAYMENT COVENANTS

 

3.1

General. The Owner shall comply with the following provisions of this Clause 3
at all times during the Security Period provided that every payment which the
Borrower makes in accordance with the Credit Agreement shall pro tanto satisfy
the Owner’s liability under this Clause 3.

 

3.2

Covenant to pay Secured Liabilities. The Owner shall duly and punctually pay to
the Security Trustee when due the Secured Liabilities.

 

3.3

Covenant to pay expenses, etc. The Owner shall pay to the Security Trustee all
such expenses, claims, liabilities, losses, costs, duties, fees, charges or
other moneys as are stated in this Mortgage to be payable by the Owner to or
recoverable from the Owner by the Security Trustee (or in respect of which the
Owner agrees in this Mortgage to indemnify the Security Trustee) at the times
and in the manner specified in this Mortgage.

 

3.4

Covenant to pay default interest. The Owner shall pay to the Security Trustee
interest on any expenses, claims, liabilities, losses, costs, duties, fees,
charges or other moneys referred to in Clause 3.3 from the date on which the
relevant expense, claim, liability, loss, cost, duty, fee, charge or other money
is paid or incurred by the Security Trustee (as well after as before judgment):

 

 

(a)

at the rate described in clause 8.3 of the Credit Agreement;

        (b) compounded in accordance with clause 8.3 of the Credit Agreement;
and         (c) on demand.

  

 
 

--------------------------------------------------------------------------------

 

 

3.5

Covenant to pay other sums. The Owner shall pay to the Security Trustee each and
every other sum of money which may be or become owing to the Security Trustee
under this Mortgage and the other Finance Documents to which the Owner is or is
to be a party at the times and in the manner specified in this Mortgage or in
the other Finance Documents to which the Owner is or is to be a party.

 

4

COVENANTS

 

4.1

General. The Owner shall comply with the following provisions of this Clause 4
at all times during the Security Period except as the Security Trustee may
otherwise permit in writing.

 

4.2

Insurance and Ship covenants. The Owner shall comply with the provisions of
clauses 23 (Insurance) and 24 (Ship Covenants) of the Credit Agreement which
shall apply to this Mortgage as if set out in full in this Mortgage.

 

4.3           Perfection of Mortgage. The Owner shall:

 

 

(a)

comply with and satisfy all the requirements and formalities established by the
Republic of The Marshall Islands Maritime Act 1990 as amended and any other
pertinent legislation of the Republic of The Marshall Islands to perfect this
Mortgage as a legal, valid and enforceable first preferred mortgage and maritime
lien upon the Ship; and

 

 

(b)

promptly provide the Security Trustee from time to time with evidence in such
form as the Security Trustee requires that the Owner is complying with Clause
4.3(a).

 

4.4     Notice of Mortgage. The Owner shall:

 

 

(a)

carry on board the Ship with its papers a certified copy of this Mortgage and
cause that certified copy of this Mortgage to be exhibited to any person having
business with the Ship which might give rise to a lien on the Ship other than a
lien for crew's wages and salvage and to any representative of the Security
Trustee on demand; and

 

 

(b)

place and maintain in a conspicuous place in the navigation room and the
Master’s cabin of the Ship a framed printed notice in plain type in English of
such size that the paragraph of reading matter shall cover a space not less than
6 inches wide and 9 inches high reading as follows:

 

“NOTICE OF MORTGAGE

 

This Vessel is covered by a Preferred Marshall Islands Mortgage in favor of
Wilmington Trust (London) Limited, as Security Trustee and mortgagee, under
authority of Chapter 3 of the Republic of The Marshall Islands Maritime Act 1990
as amended. Under the terms of the said Mortgage, none of the Owner, any
Charterer, the Master of this Vessel or any other person has any right, power or
authority to create, incur or permit to be imposed upon this Vessel any lien
whatsoever other than for crew’s wages and salvage.”

 

 
 

--------------------------------------------------------------------------------

 

 

5

PROTECTION OF SECURITY

 

5.1         Security Trustee’s right to protect or maintain security. The
Security Trustee may take any action which it may find fit for the purpose of
protecting or maintaining the security created by this Mortgage or for any
similar or related purpose.

 

5.2         Security Trustee’s right to insure, repair, etc. Without limiting
the generality of Clause 5.1, if the Owner does not comply with Clause 4, the
Security Trustee may:

 

 

(a)

effect, replace and renew any Insurances;

        (b) arrange for the carrying out of such surveys and/or repairs of the
Ship as it deems expedient or necessary; and         (c) discharge any
liabilities charged on the Ship, or otherwise relating to or affecting it,
and/or take any measures which the Security Trustee may think expedient or
necessary for the purpose of securing its release.

 

6            ENFORCEABILITY AND SECURITY TRUSTEE'S POWERS

 

6.1

Right to enforce security. On the occurrence of an Event of Default but without
the necessity for any court order in any jurisdiction to the effect that an
Event of Default has occurred or that the security constituted by this Mortgage
has become enforceable, and irrespective of whether a notice has been served
under clause 26.15 of the Credit Agreement or a demand made under clause 17.1 of
the Credit Agreement:

 

 

(a)

the security constituted by this Mortgage shall immediately become enforceable;

 

 

(b)

the Security Trustee shall be entitled at any time or times to exercise the
powers set out in Clause 6.2 and in any other Finance Document;

 

 

(c)

the Security Trustee shall be entitled at any time or times to exercise the
powers possessed by it as mortgagee of the Ship conferred by the law of any
country or territory the courts of which have or claim any jurisdiction in
respect of the Owner or the Ship; and

 

 

(d)

the Security Trustee shall be entitled to exercise all the rights and remedies
in foreclosure and otherwise given to mortgagees by applicable law including the
provisions of Chapter 3 of the Republic of The Marshall Islands Maritime Act
1990 as amended.

 

 
 

--------------------------------------------------------------------------------

 

 

6.2

Right to take possession, sell etc. On the occurrence of an Event of Default,
the Security Trustee shall be entitled then or at any later time or times:

 

 

(a)

to take possession of the Ship whether actually or constructively and/or
otherwise to take control of the Ship wherever the Ship may be and cause the
Owner or any other person in possession of the Ship forthwith upon demand to
surrender the Ship to the Security Trustee without legal process and without the
Security Trustee or any other Finance Party being liable for any losses thereby
caused or to account to the Owner in connection therewith;

 

 

(b)

to sell the Ship, with or without the benefit of any charterparty or other
contract for its employment, by public auction or private contract at any time,
at any place and upon any terms (including, without limitation, on terms that
all or any part or parts of the purchase price be satisfied by shares, loan
stock or other securities and/or be left outstanding as a debt, whether secured
or unsecured and whether carrying interest or not) which the Security Trustee
may think fit, with power for the Security Trustee to purchase the Ship at any
such public auction and to set off the purchase price against all or any part of
the Secured Liabilities after first giving notice (in the case of a public sale)
of the time and place of sale with a general description of the property in the
following manner:

 

 

(i)

by publishing such notice in an appropriate publication with circulation in the
maritime community; and

 

 

(ii)

by sending a similar notice by telefacsimile confirmed by registered mail to the
Owner at its address hereinafter set forth on or before the day of publication.

 

 

(c)

to manage, insure, maintain and repair the Ship and to charter, employ, lay up
or in any other manner whatsoever deal with the Ship in any manner, upon any
terms and for any period which the Security Trustee may think fit, in all
respects as if the Security Trustee were the owner of the Ship and without the
Security Trustee or any other Finance Party being responsible for any loss
thereby incurred;

        (d) to collect, recover and give good discharge for any moneys or claims
arising in relation to the Ship and to permit any brokers through whom
collection or recovery is effected to charge the usual brokerage therefor;

  

 

(e)

to take over or commence or defend (if necessary using the name of the Owner)
any claims or proceedings relating to, or affecting, the Ship which the Security
Trustee may think fit and to abandon, release or settle in any way any such
claims or proceedings; and

 

 
 

--------------------------------------------------------------------------------

 

 

 

(f)

generally, to enter into any transaction or arrangement of any kind and to do
anything in relation to the Ship which the Security Trustee may think fit.

 

6.3

No liability of Security Trustee. The Security Trustee shall not be obliged to
check the nature or sufficiency of any payment received by it under this
Mortgage or to preserve, exercise or enforce any right relating to the Ship.

 

6.4

No requirement to commence proceedings against Borrower. Neither the Security
Trustee nor any other Finance Party will need to commence any proceedings under,
or enforce any Security Interest created by, the Credit Agreement, any other
Finance Document before commencing proceedings under, or enforcing any Security
Interest created by, this Mortgage.

 

6.5         Conclusive evidence of certain matters. However, as against the
Owner:

 

 

(a)

any judgment or order of any New York State court or Federal court of the United
States of America, or any court in England in connection with the Credit
Agreement; and

 

 

(b)

any statement or admission of the Borrower in connection with the Credit
Agreement

 

shall be binding and conclusive as to all matters of fact and law to which it
relates.

 

6.6

Suspense account. On the occurrence of an Event of Default, the Security Trustee
may, for the purpose of claiming or proving in a bankruptcy of the Borrower or
any other Obligor, place any sum received or recovered under or by virtue of
this Mortgage or any Security Interest connected with it on a separate suspense
or other nominal account without applying it in satisfaction of the Borrower's
obligations under the Credit Agreement.

 

7            APPLICATION OF MONEYS

 

7.1         General. All sums received by the Security Trustee:

 

 

(a)

in respect of sale of the Ship;

 

 

(b)

in respect of net profits arising out of the employment of the Ship pursuant to
Clause 6.2(c); or

 

 

(c)

in respect of any other transaction or arrangement under Clauses 6.1 or 6.2,
shall be held by the Security Trustee upon trust in the first place to pay or
discharge any expenses or liabilities (including any interest) which have been
paid or incurred by the Security Trustee in or in connection with the exercise
of its powers and to pay the balance over to the DIP Agent for application in
accordance with clause 33.5 of the Credit Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

8            FURTHER ASSURANCES

 

8.1         Owner’s obligation to execute further documents etc. The Owner
shall:

 

 

(a)

execute and deliver to the Security Trustee (or as it may direct) any
assignment, mortgage, power of attorney, proxy or other document; and

 

 

(b)

effect any registration or notarization, give any notice or take any other step,
which the Security Trustee may, by notice to the Owner, specify for any of the
purposes described in Clause 8.2 or for any similar or related purpose.

 

8.2

Purposes of further assurances. The purposes referred to in Clause 9.1 are:

 

 

(a)

validly and effectively to create any Security Interest or right of any kind
which the Security Trustee intended should be created by or pursuant to this
Mortgage or any other Finance Document;

 

 

(b)

to protect the priority, or increase the effectiveness, in any jurisdiction of
any Security Interest which is created, or which the Security Trustee intended
should be created, by or pursuant to this Mortgage or any other Finance
Document;

 

 

(c)

to enable or assist the Security Trustee to sell or otherwise deal with the
Ship, to transfer title to, or grant any interest or right relating to, the Ship
or to exercise any power which is referred to in Clauses 8.1 or 8.2 or which is
conferred by any Finance Document; or

 

 

(d)

to enable or assist the Security Trustee to enter into any transaction to
commence, defend or conduct any proceedings and/or to take any other action
relating to the Ship in any country or under the law of any country.

 

8.3

Terms of further assurances. The Security Trustee may specify the terms of any
document to be executed by the Owner under Clause 8.1, and those terms may
include any covenants, undertakings, powers and provisions which the Security
Trustee considers appropriate to protect its, and any other Finance Party's,
interests.

 

8.4

Obligation to comply with notice. The Owner shall comply with a notice under
Clause 9.1 by the date specified in the notice.

 

 
 

--------------------------------------------------------------------------------

 

 

8.5

Additional corporate action. At the same time as the Owner delivers to the
Security Trustee any document executed under Clause 8.1(a), the Owner shall also
deliver to the Security Trustee a certificate signed by an officer of the
Owner’s sole member which shall:

 

 

(a)

set out the text of a resolution of such sole member's directors specifically
authorizing the execution of the document specified by the Security Trustee; and

 

 

(b)

state that either the resolution was duly passed at a meeting of the directors
of such sole member validly convened and held throughout which a quorum of
directors entitled to vote on the resolution was present or that the resolution
has been signed by all the directors and is valid under the articles of
incorporation or other constitutional documents of such sole member.

 

9            POWER OF ATTORNEY

 

9.1

Appointment. For the purpose of securing the Security Trustee’s interest in the
Ship and the due and punctual performance the Owner's obligations to the
Security Trustee under this Mortgage and every other Finance Document to which
the Owner is or is to be a party, the Owner irrevocably and by way of security
appoints the Security Trustee its attorney, on behalf of the Owner and in its
name or otherwise, to execute or sign any document and do any act or thing which
the Owner is obliged to do under any Finance Document.

 

9.2

Ratification of actions of attorney. For the avoidance of doubt and without
limiting the generality of Clause 9.1, the Owner confirms that Clause 9.1
authorizes the Security Trustee to execute on its behalf a document ratifying
any transaction or action which the Security Trustee has purported to enter into
or to take and which the Security Trustee considers was or might have been
outside its powers or otherwise invalid.

 

9.3

Delegation. The Security Trustee may sub-delegate to any person or persons all
or any of the powers (including the discretions) conferred on the Security
Trustee by Clauses 9.1 and/or 9.2, and may do so on terms authorizing successive
sub-delegations.

 

10          INCORPORATION OF CREDIT AGREEMENT PROVISIONS

 

10.1

Incorporation of specific provisions. The following provisions of the Credit
Agreement apply to this Mortgage as if they were expressly incorporated in this
Mortgage with any necessary modifications:

 

clause 14.1, Currency indemnity;

clause 33, Payment Mechanics;

 

 
 

--------------------------------------------------------------------------------

 

 

clause 34, Set-off;

clause 37, Partial invalidity; and

clause 38, Remedies and Waiver.

 

10.2

Incorporation of general provisions. Clause 10.1 is without prejudice to the
application to this Mortgage of any provision of the Credit Agreement which, by
its terms, applies or relates to the Finance Documents generally or this
Mortgage specifically.

 

11          ASSIGNMENT

 

11.1

Assignment by Security Trustee. The Security Trustee may assign its rights under
and in connection with this Mortgage to the same extent as it may assign its
rights under the Credit Agreement.

 

 

12          NOTICES

 

12.1

Application of provisions of Credit Agreement. Clause 35 of the Credit Agreement
applies to any notice or demand under or in connection with this Mortgage except
that any notice to the Owner under or in connection with this Mortgage shall be
sent to:

 

[Owner]

c/o Eagle Shipping International (USA) LLC

477 Madison Avenue, Suite 1405

New York, New York 10022

 

Attention: Sophocles Zoullas

Telefacsimile: +1 212 785-3311

 

or to such other address which the Owner may notify to the Security Trustee.

 

13         TOTAL AMOUNT, ETC.

 

13.1

Total amount. For the purpose of recording this Mortgage as required by Chapter
3 of The Republic of The Marshall Islands Maritime Act 1990 as amended, the
total amount is US$50,000,000 together with interest, fees, commissions and
performance of mortgage covenants. The date of maturity of this Mortgage is on
demand and there is no separate discharge amount.

 

14          SUPPLEMENTAL

 

14.1

No restriction on other rights. Nothing in this Mortgage shall be taken to
exclude or restrict any power, right or remedy which the Security Trustee or any
other Finance Party may at any time have under:

 

 
 

--------------------------------------------------------------------------------

 

 

 

(a)

any other Finance Document; or

 

 

(b)

the law of any country or territory the courts of which have or claim any
jurisdiction in respect of the Owner or the Ship.

 

14.2

Exercise of other rights. The Security Trustee may exercise any right under this
Mortgage before it or any other Finance Party has exercised any right referred
to in Clause 14.1(a) or (b).

 

14.3       Invalidity of Credit Agreement. In the event of:

 

 

(a)

the Credit Agreement now being or later becoming void, illegal, unenforceable or
otherwise invalid for any reason whatsoever; or

 

 

(b)

a bankruptcy of the Borrower, the introduction of any law or any other matter
resulting in the Borrower being discharged from liability under the Credit
Agreement, or the Credit Agreement ceasing to operate (for example, by interest
ceasing to accrue);

 

this Mortgage shall cover any amount which would have been or become payable
under or in connection with the Credit Agreement if the Credit Agreement had
been and remained entirely valid and enforceable and the Borrower had remained
fully liable under it; and references in this Mortgage to amounts payable by the
Borrower under or in connection with the Credit Agreement shall include
references to any amount which would have so been or become payable as
aforesaid.

 

14.4

Invalidity of Finance Documents. Clause 14.3 also applies to each of the other
Finance Documents to which the Borrower is a party.

 

14.5

Settlement or discharge conditional. Any settlement or discharge under this
Mortgage between the Security Trustee or any other Finance Party and the Owner
shall be conditional upon no security or payment to the Security Trustee or any
other Finance Party by the Owner or any other person being set aside, adjusted
or ordered to be repaid, whether under any insolvency law or otherwise.

 

15          LAW AND JURISDICTION

 

15.1

Marshall Islands law. This Mortgage shall be governed by, and construed in
accordance with, Marshall Islands law.

 

15.2       Choice of forum. The Security Trustee reserves the rights:

 

 
 

--------------------------------------------------------------------------------

 

 

 

(a)

to commence proceedings in relation to any matter which arises out of or in
connection with this Mortgage in the courts of any country which have or claim
jurisdiction to that matter; and

 

 

(b)

to commence such proceedings in the courts of any such country or countries
concurrently with or in addition to proceedings in the Marshall Islands or
without commencing proceedings in the Marshall Islands.

 

15.3

Action against Ship. The rights referred to in Clause 15.2 include the right of
the Security Trustee to arrest and take action against the Ship at whatever
place the Ship shall be found lying and for the purpose of any action which the
Security Trustee may bring before the courts of that jurisdiction or other
judicial authority and for the purpose of any action which the Security Trustee
may bring against the Ship, any writ, notice, judgment or other legal process or
documents may (without prejudice to any other method of service under applicable
law) be served upon the Master of the Ship (or upon anyone acting as the Master)
and such service shall be deemed good service on the Owner for all purposes.

 

15.4

Security Trustee’s rights unaffected. Nothing in this Clause 15 shall exclude or
limit any right which any Finance Party may have (whether under the law of any
country, an international convention or otherwise) with regard to the bringing
of proceedings, the service of process, the recognition or enforcement of a
judgment or any similar or related matter in any jurisdiction.

 

15.5

Meaning of “proceedings”. In this Clause 15, “proceedings” means proceedings of
any kind, including an application for a provisional or protective measure.

 

 

[signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

THIS MORTGAGE has been executed by the Owner on the date stated at the beginning
of this Mortgage.

 

 

 

[OWNER] LLC

 

        By:  Eagle Bulk Shipping Inc.,     its Sole Member  

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Adir Katzav

 

 

 

Title: Chief Financial Officer

 

 

[Signature Page to [Vessel] Mortgage]

 
 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT OF MORTGAGE

 

 

 

 

STATE OF NEW YORK                      )

) ss.:

COUNTY OF NEW YORK                  )

 

 

On this ___ day of August, 2014 before me personally appeared Adir Katzav, to me
known, who being by me duly sworn, did depose and say that he has offices at 477
Madison Avenue, New York, New York; that he is the Chief Financial Officer of
Eagle Bulk Shipping Inc., which corporation is the sole member of [___________]
LLC, the limited liability company described in and which executed the foregoing
Preferred Marshall Islands Mortgage; that he signed his name thereto pursuant to
authority granted to him by the Board of Directors of said Eagle Bulk Shipping
Inc.; and that he further acknowledged that the said Preferred Marshall Islands
Mortgage is the act and deed of said limited liability company.

 

 

 

 

 

 

 

 

 Notary Public

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Credit Agreement

 

(see attached)

 

 